UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 29, 2013 CELADON GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 001-34533 13-3361050 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 9503 East 33rd Street One Celadon Drive, Indianapolis, IN (Address of principal executive offices) (Zip Code) (317) 972-7000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Compensatory Arrangements of Certain Officers On July 29, 2013, the Compensation and Nominating Committee of the Board of Directors of Celadon Group, Inc., a Delaware corporation, (the "Company"), in recognition of the Company's financial and operating results and the contribution of certain executive officers to such results, granted cash bonuses as set forth in the following table. Name and Position Cash Bonus Amount Stephen Russell Chairman Paul Will President and Chief Executive Officer Jonathan Russell President of Asset Light Business Units William E. Meek Executive Vice President, Chief Financial Officer, and Treasurer Kenneth Core Vice President and Secretary 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CELADON GROUP, INC. Date: August 2,2013 By: /s/ William E. Meek William E. Meek Executive Vice President, Chief Financial Officer, and Treasurer 3
